Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The previous Office Action indicated that dependent claims 2, 8, and 14 would be allowable if rewritten in independent form including the limitations of claims 1, 7, and 13. Applicant has amended independent claims 1, 7, and 13 with the limitations of claims 2, 8, and 14. Thus, the newly amended independent claims are allowable. The dependent claims have been reviewed and no 112 issues arise due to the amendment. Therefore the dependent claims are allowable as well.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692